The above is an action originally brought
1. For the construction of a will;
2. To establish title in the decedent by adverse possession.
The Common Pleas found that a will, executed in 1851, under the statute then in force was revoked because of the birth of a child of testator after such 'execution of the will, said will not making any provision for such child.
The Court of Appeals found that it was not necessary to determine the question as to whether or not such will was revoked, but found title in the present decedent by adverse possession.
It is contended by Fritz that a provision was made for such child in the will executed in 1851, and further, that title by adverse possession was not established because there had been no evidence of any overt act indicating an assertion of ownership to the exclusion of co-tenants out of possession.